UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 20, 2011 FIRST BANCSHARES, INC. (Exact name of registrant as specified in its charter) Missouri 000-22842 43-1654695 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 142 East First Street, Mountain Grove, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(417) 926-5151 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a)(b)On May 24, 2011, First Bancshares, Inc. (“Company”) announced that Thomas M. Sutherland, Chief Executive Officer and Chairman of the Board of the Company resigned effective May 20, 2011.Mr. Sutherland will continue to serve as a director of the Company.Concurrently, the Company announced that R. Bradley Weaver has been appointed Chief Executive Officer, Director and Chairman of the Board of the Company effective May 20, 2011. Mr. Weaver was appointed to the class of directors with a term expiring in 2013. As previously announced, Mr. Weaver was appointed Chief Executive Officer, Director and Chairman of the Board of First Home Savings Bank, the Company’s financial institution subsidiary effective May 16, 2011. There are no arrangements or understandings with Mr. Weaver and any other persons pursuant to which they were selected as officers. In addition, Mr. Weaver is not a party to any transaction with the Company that would require disclosure under Item 404(a) of Securities and Exchange Commission’s Regulation S-K. Additional information regarding Mr. Weaver’s appointment is contained in the Company’s press release, which is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. In connection with the appointment of Mr. Weaver as a Director and Chairman of the Company, the Board of Directors of the Company amended its Bylaws to designate the Chairman of the Board as an officer of the Company. Item 9.01. Financial Statements and Exhibits. (c) Exhibits The following exhibit is being furnished herewith and this list shall constitute the exhibit index: 3.2 Amended and Restated Bylaws of First Bancshares, Inc. 99.1News Release of First Bancshares, Inc. dated May 24, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 24, 2011 FIRST BANCSHARES, INC. /s/ Ronald J. Walters Ronald J. Walters Senior Vice President and Chief Financial Officer
